         Case 1:19-cv-07279-SLC Document 31 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
REGINALD GLEAVES,

                              Plaintiff,

       against
                                                        CIVIL ACTION NO.: 19 Civ. 7279 (SLC)
COMMISSIONER OF SOCIAL SECURITY,
                                                                         ORDER
                              Defendant.

SARAH L. CAVE, United States Magistrate Judge.


       On February 12, 2020, the Court set a deadline for Defendant’s motion for judgment on

the pleadings (the “Motion”) to be filed by March 9, 2020; for Plaintiff Reginald Gleaves’ response

to be filed by May 8, 2020; and for Defendant’s reply to be filed by May 29, 2020. (ECF No. 23).

The Motion was timely filed on March 6, 2020 (ECF No. 28–29), with a certificate showing that

the Motion was served on Mr. Gleaves on March 6, 2020 (ECF No. 30). Mr. Gleaves has not

responded to the Motion. Mr. Gleaves is directed to file by Monday, June 15, 2020, a response

to the Motion, including the reason for his delay, or a letter stating that he does not intend to

respond to the Motion.

       Chambers mailed a copy of this Order to Mr. Gleaves at the address below.
         Case 1:19-cv-07279-SLC Document 31 Filed 06/01/20 Page 2 of 2




Dated:       New York, New York
             June 1, 2020

                                           SO ORDERED



                                           _________________________
                                           SARAH L. CAVE
                                           United States Magistrate Judge

Mailed To:   Reginald Gleaves
             148 West 141st Street
             Apt. 3A
             New York, NY 10030




                                       2
